         Case 1:18-cv-02392-RMB Document 81 Filed 04/06/21 Page 1 of 2




                                                         TIMOTHY P. HARKNESS
                                                         601 Lexington Avenue
                                                         31st Floor
                                                         New York, NY 10022
                                                         Tel +1 212 230 4610
                                                         timothy.harkness@freshfields.com

                                                         April 6, 2021
BY ECF

The Hon. Richard M. Berman
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312


         Re: Statoil (Nigeria) Limited and Texaco Nigeria Outer Shelf Limited v.
             Nigerian National Petroleum Corporation, Case No. 18-cv-02392


Dear Judge Berman:

               I write on behalf of Petitioners Statoil (Nigeria) Limited and Texaco Nigeria
Outer Shelf Limited (together, Petitioners) to notify the Court of the recent Supreme Court
decision in Ford Motor Co. v. Montana Eighth Judicial District Court, 141 S. Ct. 1017 (2021), a
copy of which is attached as Exhibit A. The decision is relevant to the motion to dismiss
pending before this Court in the above-captioned case.
                In Ford, the Court held that a plaintiff need not show a causal link between its
claims and the defendant’s in-forum activities to establish specific personal jurisdiction. Id. at
1026. A plaintiff’s claims need only “relate to” the defendant’s forum contacts. Id. The Court
ruled that “relate to” encompasses a non-causal “activity or occurrence” that took place in the
forum—in that case, the defendant’s marketing activities within the forum. Id. at 1026–28.
               Here, like the defendant in Ford, Respondent Nigerian National Petroleum
Corporation (NNPC) has extensive contacts within the forum (here, the United States) that
“relate to” the parties’ dispute. As detailed at pages 16–17 of Petitioners’ Amended Petition,
NNPC marketed the oil field at issue in this litigation extensively in the United States, including
by travelling to Houston to co-host a “roadshow,” and by placing advertisements in U.S.
publications targeted at the American oil industry. Pet’rs’ Am. Pet. 16, ECF No. 40. After
signing the contract at issue here, NNPC representatives repeatedly travelled to the United States
to determine where to drill oil wells, develop an oil marketing program for U.S. customers,
discuss performance of the parties’ contract, and receive training under the contract. Id. at 16–
17. Further, NNPC ships disputed oil from the OML 128 oil field to the United States and
directs purchasers of disputed oil to deposit the proceeds of sales into NNPC’s New York bank
accounts. Id.; see also generally Pet’rs’ Mem. Opp. Mot. Dismiss 20–22, ECF No. 60.
         Case 1:18-cv-02392-RMB Document 81 Filed 04/06/21 Page 2 of 2




                                                                                  2|2




                These contacts “relate to” the parties’ dispute. Ford thus further demonstrates
that this Court has personal jurisdiction over NNPC, and compels the rejection of NNPC’s
causation-based (and factually incorrect) argument that this dispute does not “relate to” NNPC’s
activities in the United States because NNPC’s U.S. conduct allegedly did not “le[ad] to the
dispute,” NNPC’s Reply Mem. Supp. Mot. Dismiss 5–6, ECF No. 66.

                                                   Respectfully submitted,

                                                   s/ Timothy P. Harkness

                                                   Timothy P. Harkness


Enclosure

cc: All Counsel of Record (via ECF)
